Opinion by
Head, J.,
Au examination of this record discloses to us no reversible error on the part of the trial judge. The bill on which the defendant was tried fairly charged an indictable offense. The evidence produced by the Commonwealth, when accepted by the jury, provided a solid foundation on which the verdict could rest. Surely it could not be successfully contended, that the Court of Quarter Sessions of Lancaster County was robbed of its jurisdiction to try and determine the guilt or innocence of the defendant, because of any action taken by a referee in bankruptcy on the evidence produced before him on the question whether a certain note, given by a bankrupt, was or was not the result of a conspiracy to cheat and defraud some other person. The opinion of the learned court below refusing a new trial answers, in a satisfactory way, the various questions raised by the learned counsel for the appellant. We cannot perceive in the record any question of such general interest to the profession as to invite any elaborate discussion by this court. The assignments of error are overruled.
The record is remitted to the court below for the purpose of having carried into effect the sentence of that court.